[Cite as State v. Campbell, 195 Ohio App.3d 9, 2011-Ohio-3458.]




                   IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                    HAMILTON COUNTY, OHIO



THE STATE OF OHIO,                               :         APPEAL NO. C-100427
                                                           TRIAL NO. 10CRB-14107
       Appellee,                                 :
                                                           D E C I S I O N.
  v.                                             :

CAMPBELL,                                        :

       Appellant.                                :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Appellant Discharged

Date of Judgment Entry on Appeal: July 15, 2011



John P. Curp, City Solicitor, Ernest F. McAdams Jr., City Prosecuting Attorney, and
Gertrude Dixon, Senior Assistant City Prosecuting Attorney, for appellee.

J. Rhett Baker, for appellant.



        H ILDEBRANDT , Judge.

        {¶1}    Following a bench trial, defendant-appellant DeWitt Campbell was

convicted of inducing panic in violation of R.C. 2917.31, a first-degree misdemeanor.

Because there was insufficient evidence to sustain Campbell’s conviction, we reverse the

conviction and discharge Campbell.
                         OHIO FIRST DISTRICT COURT OF APPEALS



        {¶2}       At trial, Police Officer Jennifer Chilton testified that on May 8, 2010, she

and her partner were dispatched to an apartment for a potential domestic-violence situation as

a result of a 9-1-1 telephone call made by the daughter of the woman who rented the

apartment. Chilton testified that once they arrived at the apartment, she heard what sounded

like “slaps” to someone’s face and heard a male voice say, “Bitch, shut up.” Chilton knocked

on the door, announced that it was the police, and asked Campbell to open the door. He

responded, “[F]*** you.” Chilton testified that she explained to Campbell that the police

needed to make sure everyone in the apartment was safe. Over the next 15 minutes,

Campbell refused to let anyone enter, stating that the police would have to kick the door

down to enter, but if they did, they “would meet [his] friend, [his] gun.” Chilton and her

partner called for back-up, and eight other officers arrived. At some point, a little girl in a

nearby apartment came out and told police that the woman who rented the apartment was

lying about her name and that it was “Joyce.” The girl also said that Campbell and Joyce

fight all the time.

        {¶3}       Chilton testified that Campbell called 9-1-1 twice during this encounter and

told the 9-1-1 operator that everything was fine inside the apartment. Over one hour after the

other police officers had arrived, Campbell finally opened the door, and he was arrested.

Campbell told police that he thought that they had come to the apartment to investigate a

custody dispute.

        {¶4}       On cross-examination, Chilton testified that officers did not find a gun inside

the apartment and that there was no evidence of domestic violence. Further, she testified that

the daughter who had made the original 9-1-1 call was not inside the apartment. Campbell

was charged only with inducing panic.

        {¶5}       Campbell testified in his defense that Joyce was his girlfriend and that the

apartment was hers. He testified that she had instructed him not to open the door when the



                                                 2
                          OHIO FIRST DISTRICT COURT OF APPEALS



police requested that he do so. Campbell stated that the police kept knocking on the door, so

he told them that unless they had a search warrant, which they did not, he was going to call 9-

1-1 and report that he was being harassed. He did speak with a 9-1-1 operator, who

eventually convinced him to open the door so that the police could see whether anyone was

hurt. When he opened the door, he was arrested.

          {¶6}     Campbell testified that he had never told the police officers that he had a

gun. He said that his comment about meeting his “friend” referred to the 9-1-1 operator he

had been speaking with. Finally, he testified that he had believed that the initial phone call

that led to the investigation was a tactic used by an individual seeking to gain an advantage in

a custody dispute.

          {¶7}     At the end of the trial, Campbell was convicted of inducing panic and

sentenced to a 180-day jail term.

          {¶8}     Campbell now appeals, raising two assignments of error.

          {¶9}     In his first assignment of error, Campbell contests the sufficiency of the

evidence underlying his conviction. He argues that the state did not prove that his actions

had caused a “serious public inconvenience.” We agree.

          {¶10}    To reverse a conviction for insufficient evidence, we must be persuaded,

after viewing all the evidence in the light most favorable to the prosecution, that no

rational trier of fact could have found all the elements of the crime proved beyond a

reasonable doubt.1 In deciding whether the evidence was sufficient, we neither resolve

evidentiary conflicts nor assess the credibility of the witnesses, because both functions are

reserved for the trier of fact.2




1   State v. Waddy (1992), 63 Ohio St.3d 424, 430, 588 N.E.2d 819.
2   See State v. Willard (2001), 144 Ohio App.3d 767, 777-778, 761 N.E.2d 688.


                                                  3
                          OHIO FIRST DISTRICT COURT OF APPEALS



          {¶11}    R.C. 2917.31(A)(2) provides that “[n]o person shall cause the evacuation of

any public place, or otherwise cause serious public inconvenience or alarm, by * * *

[t]hreatening to commit any offense of violence.” Under the 1973 Committee Comment to

H.B. 511, which amended R.C. 2917.31, the overall goal of the offense “inducing panic” was

“primarily to avoid the harm which may result from panic. For example, a false bomb threat

which causes airport officials to have the terminal cleared * * * [or] deceptively causing a

meeting to be cancelled for fear of the safety of those attending, or engaging in a free-for-all

fight in a bar which causes the customers to scurry for the exits.”

          {¶12}    The state argues that Campbell’s actions caused “a serious public

inconvenience” because eight police officers had to respond to the scene, which precluded

those officers from being available to respond to other emergencies for almost two hours.

Further, the state points out that Campbell occupied a 9-1-1 operator’s time, precluding that

operator from being available to help others in an emergency. But this court has previously

held that police officers cannot be inconvenienced within the contemplation of R.C.

2917.31(A) when they are acting within their official capacity.3 Here, the police officers

were simply responding to a report of possible domestic violence at an apartment building.

We cannot say that they were “inconvenienced” within the meaning of the inducing-panic

statute when they were simply asked to perform their duty of enforcing the law.4

          {¶13}    Based upon our review of the record, we conclude that there is no evidence

that Campbell threatened to commit any offense of violence that caused the evacuation of a

public place or a serious public inconvenience or alarm. The facts in this case simply do not

amount to the type of conduct that the legislature was trying to prohibit when it enacted the

inducing-panic statute. The residents did not flee the apartment building, nor were they



3   State v. Isham, 1st Dist. No. C-020065, 2002-Ohio-5815, ¶ 12.
4   See State v. Miller (1980), 67 Ohio App.2d 127, 426 N.E.2d 497.


                                                  4
                       OHIO FIRST DISTRICT COURT OF APPEALS



evacuated as a result of Campbell’s actions. And the police officers were simply performing

the duties of their job by responding to the scene of a reported incident of domestic violence.

         {¶14}   While Campbell’s actions may not have amounted to inducing panic, we do

believe that the circumstances of this case may have justified convictions for other crimes.

But Campbell was charged only with inducing panic. Therefore, because we have held that

there was insufficient evidence to support his conviction, we sustain his first assignment of

error.

         {¶15}   Because of our resolution of the first assignment of error, Campbell’s second

assignment of error, contesting the weight of the evidence underlying his conviction, is now

moot.

         {¶16}   The judgment of the trial court is reversed, and Campbell is discharged from

further prosecution in this case.

                                                                            Judgment reversed

                                                                      and appellant discharged.



         D INKELACKER , P.J., and F ISCHER , J., concur.




                                               5